Citation Nr: 1207756	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to December 3, 2008, for service-connection posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

As will be discussed below, during the April 2011 hearing, the Veteran has raised a motion of clear and unmistakable error (CUE) in the RO's final October 2002 rating decision denying service connection for PTSD as well as in another rating decision denying service connection for PTSD dated 1999 that is not of record.  This issue must first be adjudicated by the Agency of Original Jurisdiction.  

The Veteran has also perfected an appeal for an earlier effective date for the grant of service connection for PTSD prior to July 22, 2004.  As discussed below, the Board finds that this issue is inextricably intertwined with the Veteran's claim for CUE.  Therefore, the issues of entitlement to an earlier effective date and whether there was CUE in a 1999 decision and an October 2002 decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's PTSD symptoms has been manifested by total occupational and social impairment.


2.  The Veteran is granted a total rating for her service-connected PTSD for the entire appellate period.


CONCLUSION OF LAW

The Veteran's PTSD meets the criteria for an initial 100 percent rating for the entire period prior to December 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted the maximum 100 percent rating for service-connected PTSD for the entire appellate period.  This represents the maximum benefit that can be assigned by law (either by schedular or extraschedular application), and is thus a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a December 2005 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective July 22, 2004; a temporary total evaluation, effective May 21, 2005; and a 50 percent rating, effective July 1, 2005.  In a May 2007 rating decision, the RO granted another temporary total evaluation from October 10, 2006 to November 30, 2006.  Thereafter, a 50 percent rating was assigned effective from December 1, 2006.  In October 2009, the RO granted a total (100 percent) disability rating, effective December 3, 2008.

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to December 3, 2008 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran in essence asserts that the 50 percent rating prior to December 3, 2008 does not reflect the severity of her symptoms and that an increased rating is warranted.  The Veteran was granted service connection for PTSD based on an inservice stressor of being raped by a taxi driver who tried to kill her with an ax following the rape.

The Board notes that in the October 2009 rating decision, the Veteran was granted a total disability rating effective December 3, 2008 based on inpatient VA treatment from May 2009 to July 2009 and an August 2009 VA examination.  The VA inpatient treatment reports showed that the Veteran was admitted for a complaint of feeling unsafe and was assigned a GAF score of 45 on admission.  The August 2009 examination revealed difficulty with sleep due to trauma-related nightmares that occurred every night, social aversion, irritability, mood swings, and anger management deficits.  The Veteran reported during the examination checking and rechecking locks and window latches, endorsed spikes in anxiety with social contact, and admitted to homicidal ideation towards her attacker and suicidal thoughts.  The Veteran was assigned a GAF score of 45 and the examiner concluded that her PTSD symptoms resulted in total occupational and social impairment.  

After a careful review of the claim file, the Board finds that a total disability rating is warranted for the Veteran's service-connected PTSD for the entire appellate period.  The evidence of record shows that the Veteran had symptoms similar to those considered in the October 2009 rating decision prior to December 3, 2008, the effective date of the total disability rating.  Although the Veteran did not consistently have such symptoms, the Board finds that the Veteran's condition prior to December 2008 approximates total occupational and social impairment.

The medical evidence shows that that Veteran was admitted in July 2004 for substance abuse rehabilitation with a GAF score of 28.  She was struggling with cocaine and alcohol addictions and was delusional.  She stated that she planned to kill "the bad people" and then kill herself.  Mental status examination revealed that she was somnolent, poorly oriented to place and time, delusional, and hypomanic at times, and had slurred speech, disorganized thinking, ongoing homicidal and suicidal thoughts and intention.  She was discharged in October 2004 with a GAF score of 50.  The Veteran's subsequent GAF scores were between 51 and 55 until November 2006.  Although these GAF scores indicate only moderate symptoms, the Veteran struggled with symptoms of depression, isolation, flashbacks, nightmares, intrusive thoughts, feelings of shame and guilt, and distorted body image.  She would have periods of mania with grandiosity and religious delusions, during which she would engage in impulsive spending.  During periods of depression, she would shave her head to make herself less attractive to men.  She has had periods of fasting then binging and purging.  During treatment in May 2005, the Veteran stated that she was last employed in August 2002 when she worked in auditing and attempted suicide 5 times in the past, which she never reported.  

During a January 2006 VA examination, the Veteran reported that after being raped during service, she was unable to cope with her fears and began drinking heavily and eventually used drugs.  At that time she complained of problems sleeping if she did not take her medication, feeling depressed, thinking that people do not like her, and hearing voices with negative remarks about herself.  Her depression was increased since her mother's death.  On mental status examination, the Veteran's eye contact was shifting at times and her judgment and thinking were somewhat limited.  She denied suicidal ideation or plan.  She did feel paranoid at times that people are out to harm her.  The Veteran was diagnosed as having bipolar disorder type 1 with psychotic features and was assigned a GAF of 55.  The Veteran's hearing voices, mood swings, and paranoid ideas, were found to be associated with her bipolar disorder.  The examiner, however, did state that the Veteran's occasional nightmares, sexual difficulty, and inability to perform sexually may be related to her sexual trauma and underlying PTSD.  The examiner also stated that the Veteran had been noncompliant with her medication and had poor insight into her illness.  

A letter dated August 2006 from Dr. C.P., a private physician, stated that the Veteran was being treated since March 2006 and her condition was stable at that time.

In a November 2006 VA discharge summary, the Veteran was diagnosed as having chronic and severe PTSD, bipolar disorder, and cocaine abuse in early full remission, and was assigned a GAF score of 50 on admission and discharge.  The psychiatrist stated that the Veteran was admitted to address her trauma history and PTSD that was related to severe sexual assault while home on leave in the military.  It was noted that the Veteran had been receiving mental health outpatient treatment for several years and inpatient substance treatment.  It was also noted that the Veteran had experienced chronic and severe PTSD for several years since her military sexual trauma and she had a dual diagnosis of bipolar disorder and addiction.  Her primary treatment was focused on her depression and addiction until the past two years.  She described daily PTSD symptoms of re-experiencing, hyperarousal, avoidance, severe sleep dysfunction, flashbacks, intrusive thoughts, triggers, and nightmares.  She also struggled with interpersonal dysfunction, connection with self and others, and frequent thoughts of suicide as an out to the chronic pain related to her trauma history.  Her prognosis was only fair and during treatment she struggled with acceptance of how trauma affected her life, disassociation, flashbacks, and hopelessness.

VA treatment in April 2007 revealed that the Veteran had symptoms of nightmares, depression, confusion, and anger and she was withdrawn.  She reported working in the Philippines teaching English, but had problems working seven days a week and ran away from her employer, who had to look for her because she was afraid of what would happen to her.  She was diagnosed as having PTSD and bipolar disorder and was assigned a GAF score of 50.  

A VA examination dated June 2007 revealed that the Veteran had strained family relationships, no current social relationships or leisure pursuits, and her psychosocial functioning was impaired due to PTSD.  Mental status examination revealed that the Veteran's psychomotor activity was lethargic and fatigued, speech was soft and slow, affect was flat, mood was depressed, and impulse control was fair.  She had problems sleeping and frequent verbal outbursts.  PTSD symptoms included re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The Veteran's symptoms were described as chronic, frequent, and severe with no periods of remission since the last rating decision.  The Veteran was diagnosed as having chronic and severe PTSD and was assigned a GAF score of 41.  It was noted that she had severe social and occupational impairment due to PTSD and was currently unemployable due to PTSD as she had frequent outbursts of rage.  

VA treatment records following the June 2007 VA examination shows that the Veteran continued to have severe symptoms of PTSD.  During treatment in November 2007, she was assigned a GAF score of 45 for her diagnosed moderate to severe PTSD.  The examiner reported that the Veteran had a sense of hopelessness and worthlessness, was afraid to go out, had nightmares almost every night about the rape, could not trust men, and saw no future for herself.  In February 2008, the Veteran was again assigned a GAF score of 45.  During treatment in March 2008, the Veteran had reported symptoms of suicidal ideation, severe isolation, and low levels of functioning.  She was unable to drive alone due to problems with inattentiveness and loss of concentration.  In April 2008, the Veteran reported having anger, anger outbursts, isolation, and panic attacks.  She was unable to leave the house alone and was disoriented.  She would not bathe, dress herself, or cook.  She also had visual hallucinations.  In May 2008, the Veteran was again assigned a GAF score of 45.  She reported not being able to trust anyone and remained suspicious of men.  She handled her military trauma in the past with avoidance and substance abuse.  Her mood at that time was anxious.  In July 2008, the Veteran was again assigned a GAF score of 45.  The psychiatrist stated that due to her severe symptoms, the Veteran was unemployable.  She continued to have symptoms of nightmares, intrusive thoughts, flashbacks, avoidance, irritability, anger, exaggerated startle, hypervigilance, poor concentration, and insomnia.  In October 2008, the Veteran had symptoms of homicidal and suicidal ideation with no current plan.

In a letter dated October 2008, the Veteran's employer stated that the Veteran worked briefly in 2007 in a clerical job; however, after experiencing numerous problems with her behavior, they terminated her employment.  She was confrontational, erratic, and sometimes strange.  

The Veteran's aunt also attested to the Veteran's condition in a letter dated September 2007.  The Veteran lived with her aunt for a time after her mother's death in October 2005.  She described the Veteran as being extremely suspicious of others, was uncomfortable around men, would wake up screaming from nightmares, had problems sleeping, had fears of being attacked again, had anger outbursts, was easily irritated, and wanted to be isolated.  It was hard to get the Veteran to go to church and she rarely left the house as she would become nervous.  She would also wear a scarf, dark glasses, and oversized clothes when she did go out.  She could not hold a job due to her rages.  

During the April 2011 hearing, the Veteran stated that she was unable to keep her life together.  She was highly educated, but could not keep a job as she could not function.  She could not be around men and was always angry and fighting.  The Veteran asserted that she was unable to work prior to 2008.  From the date she filed her claim in 2004, she only had brief periods of employment, but was not gainfully employed.  

Given the above and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD symptoms have been manifested by total occupational and social impairment prior to December 3, 2008.  Although the Veteran's GAF scores did not consistently indicate severe symptoms during the entire appellate period, the medical, as well as lay evidence as shown above reveals that the Veteran did struggle with chronic and severe symptoms related to her PTSD since her claim, including suicidal and homicidal ideation.  The evidence shows that the Veteran self-medicated to cope with her symptoms and her treating VA psychiatrist stated that she experienced chronic and severe PTSD since her military sexual trauma.  See VA discharge summary dated November 2006.  Medical records and letters from her past employer and her aunt support a total rating as they show that the Veteran had erratic behavior, anger outburst and rage as a result of her PTSD and that this impacted her employability.  The Board finds that the frequency, severity and duration of the Veteran's PTSD psychiatric symptoms prior to December 2008, more nearly approximates total occupational impairment.  Thus, a 100 percent disability rating is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 100 percent is the maximum evaluation allowed, a higher evaluation is not available.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this decision, the Veteran is assigned a total scheduler disability rating for the entire appellate period.  As such, the TDIU matter as it pertains to a higher rating for the service-connected PTSD is moot and no further consideration of TDIU is necessary.  See Acosta v. Principi, 18 Vet. App. 53, 60 (1994) ("A Veteran is eligible for a TDIU rating only where the scheduler rating is less than total.").


ORDER

An increased evaluation of 100 percent for the service-connected PTSD is granted prior to December 2008, subject to the provisions governing the award of monetary benefits.


REMAND

During the April 2011 hearing, the Veteran stated that she initially filed a claim for service connection for PTSD in 1998 and her claim had been denied in a 1999 rating decision from the RO in Los Angeles.  The earliest rating decision contained in the claims file is dated October 2002, in which the Veteran's claim for PTSD was denied.  There is no evidence of a rating decision earlier than October 2002.  Therefore, the RO should attempt to locate this 1999 rating decision on remand.  If the RO is unable to locate the 1999 rating decision, the Veteran should be afforded an opportunity to submit evidence of that decision.  

In December 2005, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective July 22, 2004.  Thereafter, the Veteran timely filed a claim for an earlier effective date for the grant of service connection for PTSD.  However, during the April 2011 hearing, the Veteran raised a claim for CUE in the October 2002 rating decision, which is the earliest rating decision in the claims file that denied service connection for PTSD.  As previously stated, she also stated that she was denied service connection for PTSD in an earlier 1999 rating decision, which is not contained in the claims file, and raised a claim for CUE in that decision as well.  The basis of the claim for CUE is that the RO did not consider a sheriff's report regarding her inservice stressor in the previous decisions, which is a public record.  Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  If CUE is established, the prior decision(s) will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  The Board does not have jurisdiction to adjudicate the CUE claim at this time as it must first be adjudicated by the RO via the AMC.  Therefore, a remand is required.

The Board also finds that, because adjudication of the CUE claim can affect the claim for an earlier effective date for the grant of service connection and compensation for PTSD, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for PTSD is deferred until after the AMC adjudicates the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the 1999 rating decision from the RO in Los Angeles (Brentwood), which denied service connection for PTSD.  All efforts to obtain the 1999 rating decision should be documented.  If, after sufficient attempts, it is determined that further attempts to obtain the 1999 rating decision would be futile, then also make an express declaration of this in the file and notify the Veteran of this.  The Veteran should then be provided a reasonable amount of time to submit any evidence she may have of the 1999 rating decision, including a copy of that rating decision.

2.  After completing the requested development in paragraph number 1, the AMC must adjudicate the Veteran's motion for CUE in the October 2002 rating decision and in the 1999 rating decision, if found.

3.  Then readjudicate the Veteran's claim for an earlier effective date for the grant of service connection for PTSD with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


